Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 22, 2017

The Court of Appeals hereby passes the following order:

A17A0111. TYOUNE YOUNG v. THE STATE.

      Tyoune Young pled guilty to manslaughter and aggravated assault in 2010.
Then, in June 2016, Young filed a pro se “Motion to Vacate Void Judgment.” The
trial court denied the motion and Young filed both this appeal and an application for
discretionary review, Case No. A17D0070.
      We denied Young’s application for discretionary review on September 27,
2016. Because that denial was an adjudication on the merits, the doctrine of res
judicata bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin,
276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-
261 (1) (649 SE2d 313) (2007). This appeal is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/22/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.